738 N.W.2d 726 (2007)
Michael SCHILS, Plaintiff-Appellant,
v.
WASHTENAW COUNTY, Defendant-Appellee.
Michael Schils, Plaintiff-Appellant,
v.
Washtenaw County Office of the Sheriff, Defendant-Appellee.
Docket Nos. 134290, 134291. COA Nos. 273104, 273428.
Supreme Court of Michigan.
September 24, 2007.
On order of the Court, the application for leave to appeal the December 13, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. The motion to extend time to file a reply is DENIED.